UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1549


CARL E. MCADOO,

            Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA, (Department of Veterans Affairs) in Official
and Personal Capacity, sued Jointly and Severally; DR. ERNEST T. AHL, JR., in
Official and Personal Capacity, sued Jointly and Severally; DR. SONNY W.
TUCKER, JR., in Official and Personal Capacity, sued Jointly and Severally;
SANDY F. PIERCE, Physician Assistant, in Official and Personal Capacity, sued
Jointly and Severally; RUTHERFORD COUNTY DEPARTMENT OF SOCIAL
SERVICES, in Official and Personal Capacity, sued Jointly and Severally; JOHN
CARROLL, in Official and Personal Capacity, sued Jointly and Severally; VIC
MARTIN, in Official and Personal Capacity, sued Jointly and Severally; ANN
PADGETT, in Official and Personal Capacity, sued Jointly and Severally; JOYCE
ANN NASH, in Official and Personal Capacity, sued Jointly and Severally,

            Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Max O. Cogburn, Jr., District Judge. (1:14-cv-00239-MOC-DLH)


Submitted: August 24, 2017                                   Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Carl E. McAdoo, Appellant Pro Se. Gill Paul Beck, Sr., Assistant United States Attorney,
Asheville, North Carolina; Sean Francis Perrin, WOMBLE CARLYLE SANDRIDGE &
RICE, PLLC, Charlotte, North Carolina; John E. Rogers, II, WARD LAW FIRM, PA,
Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Carl E. McAdoo appeals from the district court’s orders granting the Defendants’

motions to dismiss his complaint alleging various civil rights violations related to the

death and estate of his father. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. McAdoo v. United

States, No. 1:14-cv-00239-MOC-DLH (W.D.N.C. Aug. 12, 2015; Apr. 4, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           3